Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application is a broadening reissue of U.S. Patent 10,420,384 (the ‘384 Patent).  
Invention of the ‘384 Patent
The ‘384 Patent issued with six (6) claims.  The amendment filed July 29, 2021 in response to the Non-Final action mailed March 29, 2021 includes new claims 7-20 and amends original claim 5.   Independent claim 7 is representative as follows:
7. (New) A method, comprising: 
adding liquid clear resin to a mold, the mold having an outer mold portion and an inner mold portion; 
curing the liquid clear resin to form a translucent body, wherein the outer mold portion forms a decorative outer surface on the translucent body, and wherein the inner mold portion forms a hollow cavity within the translucent body;
removing the outer mold portion;
removing the inner mold portion through an opening of the translucent body; and
depositing multiple layers of paint to the outer surface of the translucent body to create a select region of the outer surface of the translucent body forming a decorative appearance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FUNG (US 7,188,976 B1) in view of PUTZER et al. (US 3,776,683).

FUNG teaches all the limitations of independent claim 7, except that it fails to teach that the mold used for molding has an outer mold portion and an inner mold portion.
FUNG relates to a lamp cover that comprises a hollow pliant1 shell having an interior surface and an exterior surface in the form of a decorative shape.  (Refer to claim 1; Abstract).  The lamp cover of FUNG is fabricated by molding, injection molding, blow molding, etc. a high temperature resistant silicone polymer of silicone rubber.  Such materials are commonly available as liquids.  (Col. 5, lines 35-40)    The materials taught by FUNG provide for the claimed liquid clear resin of the present invention that provide a translucent body upon molding.  
PUTZER et al. teaches a molding apparatus for molding articles without a seam or parting line.  (Abstract)  In Fig. 16 (reproduced below), PUTZER discloses an arrangement that includes male and female mold portions.  It includes an outer mold OM and an inner flexible 

    PNG
    media_image1.png
    291
    373
    media_image1.png
    Greyscale

FUNG further teaches that the hollow pliant shell is translucent and portions of said hollow pliant shell are rendered opaque so as to define elements such as eyes.  (Refer to claim 2; Col. 7, lines 7-9)  Fig. 1 (reproduced below) provides embodiments of decorative shapes that include a “pumpkin” or “jack-o-lantern” of the type used in Halloween decorations and a snowman in Fig. 1A.  


    PNG
    media_image2.png
    519
    545
    media_image2.png
    Greyscale


The teachings of FUNG in view of PUTZER provide for a molded hollow decorative object that is formed by adding a liquid clear resin to a mold as taught by PUTZER. The mold of PUTZER provides a mold having an outer mold portion and an inner mold portion, both portions made of a soft rubber material.  PUTZER teaches the method steps of curing the liquid clear resin to form a translucent body, removing the outer mold portion, and removing the inner mold portion through an opening of the translucent body.  (Refer to Col. 5, lines 16-45; claim 5 of PUTZER)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce the hollow pliant shell of FUNG using the arrangement of PUTZER that includes an outer mold OM and an inner mold IM with the motivation of producing hollow seamless articles in an expeditious and economical manner due to claim 7 would have been obvious.
Regarding the new limitation of “depositing multiple layers of paint,” it is noted that the disclosure of FUNG is not limited to one coat of paint.  It would have been obvious to use more than one coat of paint so as to provide a more durable coating, obtain full solid color(s), and/or adequately cover up what is beneath the first coat.
Regarding claims 17 and 18, since FUNG teaches the use of black paint or some other opacifying agent (Refer to Col. 3, lines 23-32), it would have been obvious to one of ordinary skill in the art to make one of the layers black or to use an opacifying agent to block light and to use additional layers of paint with the motivation of building a desirable design by using contrasting colors.
Regarding claim 8, the inner mold of PUTZER is flexible.  (Refer to Col. 5, lines 16-45)
Regarding claims 10 and 11, FUNG teaches the shape of a pumpkin with facial features.
Regarding claim 12, the selection of decorative shapes that include letters forming a word or a name would be obvious to one having ordinary skill in the art of molded articles.  For example, one could have a pumpkin shaped article that instead of showing a facial feature, could have the logo of a sport’s team or a family name.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG and PUTZER et al. as applied to claims 7-8, 10-12, 17 and 18 above, and further in view of TRACY et al. (US 2011/0242823 A1)

	FUNG and PUTZER are relied upon as set forth above.
	FUNG teaches a translucent lamp cover to cover a light fixture, but fails to teach providing a clear coating to an inner surface of the translucent body.

TRACY et al. teaches providing a coating on the interior surface of a light bulb cover so as to allow uniform distribution of light throughout the length of the cover. [0022]
	TRACY is reasonably pertinent to the problem faced by the inventor.  See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
	It would have been obvious to one having ordinary skill in the art of lamp covers to use a clear coating on the inner surface of the translucent body of FUNG with the motivation of producing a body with a uniform distribution of light when it is applied over a lighting fixture as taught by TRACY et al. (Refer to [0022]).
Claim 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FUNG and PUTZER et al. as applied to claims 7-8, 10-12, 17 and 18 above, and further in view of FAN (US 2003/0031009 A1).

	FUNG and PUTZER are relied upon as set forth above.
	While FUNG teaches that the hollow pliant shell covers a light fixture, it fails to teach that an electronics portion (that includes at least one light) is within the translucent hollow body. 
	FAN discloses a pumpkin lighting fixture having a lighting mechanism inside the fixture.  [0007] The pumpkin lighting fixture comprises a pumpkin-shaped housing, and a lighting mechanism that is installed inside the housing.  [0008]
	Regarding claims 14 and 16, FAN also teaches the use of a battery and light-emitting diode lights in the electronic portion.  (Refer to [0008] and Claim 1 of FAN)  
	Regarding claim 19, FAN also teaches a base 21 that includes screw hole posts 22 arranged on the bottom of the base 21 and used to faster the base 21 inside the hollow of the pumpkin-shaped housing 10.  ([0016] and Fig. 3)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over FUNG, PUTZER et al. and FAN as applied to claims 13, 14, 16 and 19 above, and further in view of CLARK et al.

	FUNG, PUTZER et al. and FAN fail to teach the use of a speaker in the electronics portion.
	CLARK et al. relates to carts to collect treat items during trick-or-treating or the like. [0001]    The cart includes a hollow container that includes a top opening. [0013]   The container is molded or formed in the shape of a character representing a holiday theme having a characteristic face or facial markings.  [0013]   The lid portion includes hollow, translucent light source retaining members.  A light course is coupled to the lid. [0018]    The cart further includes a battery-powered electronic speaker mounted on the underside of the lid portion.  [0020]
	It would have been obvious to one of ordinary skill in the art to provide the decorative lamp of FUNG, PUTZER and FAN with a speaker with sound that can be adapted as desired for any seasonal event or holiday, as taught by CLARK. [0020]

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive.
Applicants amended independent claim 7 to include the new limitation “depositing multiple layer of paint” and argues that FUNG does not disclose depositing multiple layers as claimed.
 Applicant’s argument is not found persuasive.  It is noted that the Specification of the ‘384 Patent states that “[t]he paint layer may include multiple layers of paint” as an alternative embodiment.  The ‘384 Patent does not allege anything unexpected by the use of multiple layers of paint nor has applicant demonstrated anything unexpected by using additional coats of paint. It is the Examiner’s position that the use of more than one coat of paint would have been obvious to a skilled artisan so as to provide a more durable coating, obtain full solid color(s), and/or adequately cover up what is beneath the first coat.
Allowable Subject Matter
Claims 1-6 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of FUNG teaches coloring a translucent pliant shell and using black paint to define an image to be projected; the reference also teaches providing translucency in cut-outs of areas that are described as preferably opaque.  (Refer to Col. 7, lines 19-22)  However, FUNG fails to teach the step of “removing paint from selected regions of the paint layer to expose the outer surface of the translucent body” as claimed in independent claims 1 and 20. 
Conclusion
Claims 1-6 and 20 are allowed.
Claims 7-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991
                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 pliant is defined by FUNG to mean that the elements are bendable or flexible while of sufficient structural strength as to retain their shape unless pressure is applied thereto to deform them.  (Col. 3, lines 13-18)